Citation Nr: 0715729	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for the residuals of an 
atrial septal defect.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to July 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which, among other things, denied 
the benefit sought on appeal.  All other issues appealed by 
the veteran have been resolved to her satisfaction and are 
not here before the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that she experienced a stroke during 
service as a result of an atrial septal defect that had not 
been identified at any time prior to her service.  She 
asserts that service connection should be granted for the 
manifestations of the defect because they began during her 
period of service.  The veteran acknowledges that the defect 
may be congenital in nature, but requests that the residuals 
of the stroke that was caused by the defect be acknowledged 
as having begun during service.

The veteran's service medical records clearly show that she 
entered service in 1980 without any evidence of a heart 
defect or residuals of a stroke.  In 2003, the veteran began 
having complaints of dizzy spells and headaches.  Upon 
magnetic resonance imaging (MRI), it was confirmed that the 
veteran had had a stroke.  Additional testing revealed that 
she had significant flow compatible with a secundum atrial 
septal defect which probably caused the stroke.  In April 
2004, the veteran underwent intracardiac echo (ICE) to 
effectuate closure of the atrial septic defect.  Since that 
time, the veteran has remained on medication and has had 
continued dizziness, fatigue and headaches.  The Board points 
out that the veteran is already service-connected for 
migraine headaches.

Upon VA examination in June 2004, the veteran complained of 
dizziness, fatigue and headaches as often as three times per 
week.  The examiner reviewed the service medical records and 
determined that the veteran was status-post atrial septal 
defect repair with residuals.  The examiner then opined that 
the veteran was unable to perform strenuous activities.

The case must be remanded to determine whether the veteran 
has any additional disability, beyond the normal progression, 
involving the congenital heart defect-specifically, whether 
the in-service stroke was beyond the natural progress of the 
atrial septal defect, and, if so, whether there is any 
residual disability associated with the stroke.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has been 
provided proper notice under the Veterans 
Claims Assistance Act of 2000 (VCAA).  
Perform all necessary development as a 
result of response(s) from the veteran.

2.  Schedule the veteran for examination 
with the appropriate specialist.  The 
examiner should be provided the claims 
folder and requested to review all 
pertinent medical evidence.  The examiner 
is requested to comment on (a) whether the 
veteran has any additional disability, 
beyond the normal progression, involving 
the congenital heart defect-specifically, 
whether the in-service stroke was beyond 
the natural progress of the atrial septal 
defect, and (b) if so, whether there is 
any residual disability associated with 
the stroke.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




